--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
Exhibit 10.1
ChyronHego Corporation
Second Half of 2013 Management Incentive Compensation Plan




Purpose of the Plan: The purpose of the Second Half of 2013 Management Incentive
Compensation Plan (the "2H13 Plan") is to incentivize the management of
ChyronHego Corporation (the "Company") to achieve the Company's short-term
earnings objectives for the second half of the fiscal year ending December 31,
2013.  The 2H13 Plan is a component of the Company's overall compensation
objectives and components, including base salary, long-term incentive equity
awards and other fringe benefits, that are designed to attract and retain the
best possible management talent; to motivate its managers to enhance the
Company's growth and profitability and increase shareholder value; to recognize
individual initiative, leadership, achievement and other contributions; and to
reward superior performance and contributions to the achievement of the
Company's objectives.


Participants: Participants in the 2H13 Plan include the Company's named
executive officers consisting of the Chief Executive Officer, President & Chief
Operating Officer, Senior Vice President & Chief Financial Officer, Americas
President and Chief Technology Officer, as well as seven other senior management
personnel of the Company. The 2H13 Plan does not include any management
personnel whose short-term incentive is in the form of sales-based commissions
and bonuses.


Conditions: The Plan consists of two performance conditions and a service
condition. The target performance conditions are: 1) budgeted GAAP-basis
Revenues for the second half of the fiscal year ending December 31, 2013; and 2)
budgeted Non-GAAP Cash Flows from Operating Activities for the second half of
the fiscal year ending December 31, 2013, adjusted to a pre-bonus basis, which
we define as net income (loss) before taxes, depreciation, amortization,
inventory reserve, rent differential, 401k Plan Company matching contribution
paid in Company common stock, share-based compensation expense other than
expense under the Incentive Plan, the portion of the performance-based award
under the Incentive Plan that is payable in common stock of the Company, and any
other non-cash operating expenses. The service condition is that in order to be
eligible to receive a payout under the 2H13 Plan, a 2H13 Plan participant must
be employed by the Company on the date of payout specified below (unless terms
of any employment, severance or change in control agreements state otherwise).


2H13 Plan Incentive Targets: One-half of the target 2H13 Plan incentive payout
is based on achievement of a designated level of budgeted GAAP-basis Revenues
target for the second half of fiscal 2013 and one-half is based on achievement
of a designated level of budgeted Non-GAAP Cash Flows from Operating Activities
adjusted to a pre-bonus basis target for second half of fiscal 2013.


GAAP-Basis Revenues Target. Greater than 100% of the GAAP-basis Revenues target
must be achieved for a payout to occur under that target.  The GAAP-basis
Revenues portion of the award ranges from an award of 102% of target payout for
achievement of 101% of the target performance condition, to a maximum award of
150% of target payout for achievement of 125% or more of the target performance
condition. This is based on a formula whereby the incentive award achievement
percentages grow in direct proportion to the achieved performance condition
percentages from 101% to 125% of the performance condition target level. 
 
Non-GAAP Cash Flow from Operating Activities Target adjusted to a pre-bonus
basis. Greater than 100% of the Non-GAAP Cash Flow from Operating Activities
adjusted to a pre-bonus basis target must be achieved for a payout to occur
under the target.  The Non-GAAP Cash Flows from Operating Activities adjusted to
a pre-bonus basis portion of the award ranges from an award of 102% of target
payout for achievement of 101% of the target performance condition, to a maximum
award of 150% of target payout for achievement of 125% or more of the target
performance condition. This is based on a formula whereby the incentive award
achievement percentages grow in direct proportion to the achieved performance
condition percentages from 101% to 125% of the performance condition target
level.



 
 

--------------------------------------------------------------------------------

 

Form of Payout: Any award earned under the 2H13 Plan will be paid in a
combination of cash and common stock of the Company issued under the Company's
2008 Long-Term Incentive Plan. The cash portion of the award will equal the
payroll and income tax withholdings required to be paid by the Company on the
participant's earned award, and the balance of the total award will be paid in
shares of common stock of the Company determined by the dollar value of the
equity portion of the earned award divided by the closing price of the Company's
common stock (on NASDAQ or any other exchange on which the Company's common
stock might then be listed) on the date of payout as specified below.


Target Payout: The target payout for fiscal 2013 is set as a percentage of the
participant's base salary to be earned for fiscal 2013.  For the Chief Executive
Officer, this percentage of salary is 70%, resulting in a projected target
payout of $168,998 (at 100% achievement of both performance conditions); for the
President and Chief Operating Officer, this percentage is 70%, resulting in a
projected target payout of $113,750; for the Senior Vice President & Chief
Financial Officer it is 60%, resulting in a projected target payout of $73,440;
for the Americas President, this percentage is 60%, resulting in a projected
target payout of $78,000; and, for the Chief Technology Officer it is 30%,
resulting in a projected target payout of $37,500. The percentages for the other
seven participants in the 2H13 Plan range from 20% to 30% of the participant's
base salary to be earned for the second half of fiscal 2013.


Date of Payout: The date of payout to all eligible participants will be the date
that the Compensation Committee of the Board of Directors approves the
achievement levels of the 2H13 Plan financial performance conditions for fiscal
2013, such approval expected to be decided at their scheduled meeting in March
2014.
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------